IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1361
                            Filed December 15, 2021


RODNEY JACKSON,
    Defendant-Appellant,

vs.

STATE OF IOWA,
     Plaintiff-Appellee.

________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Tod Deck, Judge.



      Applicant appeals from the denial of his application for postconviction relief.

AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Greer and Badding, JJ.
                                         2


GREER, Judge.

       After a finding of guilt on a charge of third-degree harassment, a simple

misdemeanor, Rodney Jackson appealed his conviction.            His application for

discretionary review was denied by the supreme court. With that backdrop, in this

appeal, Jackson asserts the district court erred by denying his request for

postconviction relief (PCR). He argues that his trial counsel was ineffective for

failing to adequately prepare for trial and that this failing prejudiced him. Because

he makes only conclusory statements of prejudice, we affirm the district court’s

denial of the PCR application.

I. Background and Facts.

       To begin, Jackson was charged with first-degree harassment in February

2018. The charge stemmed from harassing phone calls he was making to B.M.,

the mother of his adult daughter. B.M. called the police after Jackson told her over

the phone that he planned to go to her workplace and kill her, along with other

threatening messages. A few days later, police located and arrested Jackson.

       Jackson had counsel appointed for him. Counsel informed Jackson that the

State was willing to reduce the charge to a simple misdemeanor if he pled guilty.

Jackson was not interested in accepting the plea and instead wanted to go to trial.

Even so, the State still reduced the charge to third-degree harassment. Jackson

and his counsel met once in person to prepare for the trial and traded phone calls

before meeting again on the day of trial. At the bench trial, the State called B.M.

and the arresting officer, both of whom Jackson’s counsel cross-examined.

Jackson was found guilty, and his counsel mailed him a copy of the order. The

district associate court found the State’s witnesses credible and imposed both a
                                           3


$100 fine and a no-contact order for five years. Jackson stated that he wanted to

appeal. However, before counsel could file his drafted notice of appeal with the

district court, Jackson appealed pro se claiming ineffective assistance of counsel.

The district court denied the appeal, but indicated the PCR claim was preserved.

Jackson appealed this ruling and the district court directed the clerk of court to

“treat the Defendant's filing of June 19, 2018, as a Notice of Appeal of the Court's

‘Ruling on Defendant's Appeal of Conviction.’” To help with the appeal, Jackson

requested new counsel. After the court appointed new counsel, the appeal was

ultimately denied1 and procedendo issued.

       Next, Jackson filed for PCR alleging ineffective assistance of counsel. He

argued that trial counsel was ineffective because he (1) failed to challenge the

legality of Jackson’s arrest, (2) failed to prepare for trial, (3) failed to lodge

objections during trial, (4) conducted insufficient cross-examination, and (5) failed

to file a notice of appeal. After a hearing on the application, the district court found

that, while Jackson felt unsatisfied with his provided counsel, he did not prove that

counsel failed to perform an essential duty or that he had been prejudiced because

of it. See State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008) (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)) (laying these components out as

requirements for proving ineffective assistance of counsel). As a result, Jackson’s

application for PCR was denied. He now appeals.




1 The supreme court addressed Jackson’s filing as an application for discretionary
review and denied the application for failing to demonstrate why extraordinary relief
of discretionary review should be granted. See Iowa R. App. P. 6.106(1).
                                          4


II. Analysis.

         On appeal from the denial of an application for PCR, our review is generally

for correction of errors at law. Villa Magana v. State, 908 N.W.2d 255, 259 (Iowa

2018).      Claims that counsel’s assistance was ineffective and, therefore,

unconstitutional are reviewed de novo. Lamasters v. State, 821 N.W.2d 856, 862

(Iowa 2012). Both parties agree that error was properly preserved for our review.

         To succeed on an ineffective-assistance-of-counsel claim, an applicant

must prove both prongs of the Strickland test—(1) that counsel failed to perform

an essential duty and (2) this failure resulted in prejudice.       State v. Lorenzo

Baltazar, 935 N.W.2d 862, 868 (Iowa 2019). “[I]f the claim lacks prejudice and can

be decided on that ground alone, we need not address whether the attorney failed

to perform an essential duty.” State v. Webster, 865 N.W.2d 223, 231 (Iowa 2015).

Prejudice is established when an applicant can “show a reasonable probability that

the result of the trial would have been different.” State v. Kuhse, 937 N.W.2d 622,

628 (Iowa 2020) (quoting State v. Ambrose, 861 N.W.2d 550, 557 (Iowa 2015)).

         In his appeal, Jackson argues only that his counsel was ineffective because

he did not adequately prepare for trial. Jackson contends his trial counsel failed

to discuss trial preparation with him and instead focused on advising him to plead

guilty.2 Now on appeal, the only argument relating to prejudice that Jackson

proffers is that “[t]he lack of trial preparation negatively affected the appellant’s

chance of success at trial.” These types of “‘conclusory claims of prejudice’ are

not sufficient to satisfy the prejudice element.” State v. Tate, 710 N.W.2d 237, 241


2 At the PCR hearing, trial counsel testified he and Jackson discussed trial strategy,
for example, the “pitfalls” of Jackson’s request to subpoena police officers for trial.
                                           5

(Iowa 2006) (quoting State v. Myers, 653 N.W.2d 574, 579 (Iowa 2002)). On our

de novo review, with no more than this meager assertion and no indication that the

outcome at trial would have been different with more preparation, we cannot find

that Jackson was prejudiced by counsel’s alleged inaction.

III. Conclusion.

       As Jackson proved no prejudice by his counsel’s alleged lack of preparation

for trial, we affirm the district court’s denial of his PCR application.

       AFFIRMED.